Citation Nr: 9905511	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the left hip with symptoms 
radiating to the left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which established service connection for 
the veteran's degenerative joint disease of the left hip with 
symptoms radiating to the left leg (left hip disorder) 
assigned a10 percent evaluation, effective October 2, 1995.  
The veteran timely appealed the assigned evaluation to the 
Board.

During the course of this appeal, in August 1998, the RO 
increased the evaluation for the veteran's left hip disorder 
to 20 percent, effective October 2, 1995.  However, inasmuch 
as a higher evaluation is available this condition, and the 
veteran is presumed to seek the maximum available benefit for 
a disability, the claim remains viable on appeal.  See 
Fenderson v. West, No. 96-947, slip op. at 7-8  (U.S. Vet. 
App. Jan. 20, 1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In October 1998, the veteran and his representative appeared 
before the undersigned Board Member at a hearing held at the 
RO.


REMAND

The veteran contends, in essence, that despite using a TENS 
(transcutaneous electrical nerve stimulation) unit, Tylenol 
and a cane, his left hip disorder is productive of 
"excruciating" pain and muscle spasm, weakness and 
significant functional loss and is thus more disabling than 
represented by the current 20 percent evaluation.  In 
support, of this claim, in December 1998, the veteran 
submitted, directly to the Board, a private medical report 
dated earlier that same month.  This report was not 
accompanied by a waiver of RO consideration; during the 
hearing, the veteran submitted a copy of an October 1998 VA 
examination report, which was accompanied by a waiver of RO 
consideration.  

Under the provisions of 38 C.F.R. § 19.37, the December 1998 
private medical report must be reviewed by the RO and a 
supplemental statement of the case issued unless the evidence 
is a duplicate of evidence already submitted and considered 
by the RO, or it is not relevant to the issues on appeal.  
Because this evidence was not previously of record and bears 
directly on the issue certified for appeal, the December 1998 
medical report is additional relevant evidence that must 
initially be considered by the RO.

Additionally, the December 1998 report includes the 
examiner's statement that he planned to accomplish an MRI and 
provide subsequent medical treatment to the veteran.  Such 
statement suggests that there may exist pertinent private 
treatment records that have not been associated with the 
claims folder.  Hence, the RO should request such additional 
treatment records and associate any obtained with the claims 
file.

Furthermore, the Board notes that, when examined by the 
veteran in October 1998, the VA examiner noted that the 
veteran had pain on adduction and abduction.  Significantly, 
however, the examiner did not indicate whether, and to what 
extent, the veteran experiences functional loss during flare-
ups of pain and/or weakness.  See 38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 205-7 (1996).  Such 
findings are of particular import in this case, given the 
private medical examiner's December 1998 findings.  
Accordingly, after any additional private medical records are 
received, the case should be returned to the October 1998 
examiner for a supplemental opinion.  Reexamination should be 
accomplished if necessary.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. Glenn 
Zuck or other physician at Pace 
Orthopedic and Sports Medicine, and any 
other source identified by the veteran.  
The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After all available outstanding 
medical records are associated with the 
claims file, the claims file should be 
returned to the VA physician who 
conducted the October 1998 examination 
for a review of the file, to include 
medical evidence received both before and 
after his examination, for a supplemental 
opinion addressing whether, and to what 
extent, the veteran likely experiences 
functional loss in the left hip and leg 
due to pain and/or weakness during flare-
ups (to include with use, or as a result 
of prolonged activity).  If possible, the 
examiner should express such additional 
functional loss in terms of additional 
degrees of lost motion.

If the October 1998 examiner is 
unavailable, or in unable to render the 
requested supplemental opinion without 
additional examination of the veteran, 
the veteran should undergo an orthopedic 
examination for an assessment of the 
current severity of the veteran's 
service-connected degenerative joint 
disease of the left hip with symptoms 
radiating to the left leg.  It is 
imperative that the examiner who is 
designated to examine the veteran review 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, to 
include range of motion studies, should 
be conducted, and all clinical findings 
should reported in detail.  The examiner 
should render specific findings as 
regards objective evidence of pain on 
motion, weakness, excess fatigability, 
and incoordination.  Specifically, the 
examiner should explicitly indicate 
whether, and to what extent, the veteran 
experiences functional loss during flare-
ups of pain and/or weakness of his left 
hip and leg (to include with use or upon 
activity) as a result of the service-
connected disability.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  

The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim for an evaluation in 
excess of 20 percent for his service-
connected left hip disorder on the basis 
of all pertinent evidence of record, and 
all applicable laws, regulations, and 
case law, specifically to include all 
pertinent legal authority cited to in the 
body of this remand.  The RO should also 
consider whether staged ratings are 
appropriate in light of the recent 
decision of United States Court of 
Veteran's Appeals (Court) decision in 
Fenderson v. West, No. 96-947, slip op. 
at 8-10 (U.S. Vet. App. Jan. 20, 1999).  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 7 -


